Title: Enclosure: Timothy Pickering to Henry Knox, 28 October 1794
From: Pickering, Timothy
To: Knox, Henry


          
            Sir,
            Kanandaigua Octr 28. 1794Evening.
          
          Various accidents have retarded the business of the treaty—among others, the death of two Oneida Chiefs—they were very old men. And the appearance of William Johnson, the British interpreter, occasioned the loss of two days. As the Chiefs told me that he had come at their request, it seemed necessary, besides mentioning my orders to suffer no British agent to intrude, to give some reasons for his exclusion. These were satisfactory; and they concluded “to shove him out of the Council.” The next day he set off for Niagara.
          He brought a verbal message from Captain Brant, who, with governor Simcoe, he said, arrived at fort Erie on Saturday the 18th instant, from the Westward. A copy of that message is inclosed, as reported by the Cornplanter, in presence of the Chiefs; with an extract of their answer to Brant. But notwithstanding their declaration that they shall insist on the line fixed in their agreement with the Lake Indians, I am persuaded they will abandon it. Of one thing I am well satisfied—that they have no thought of war.
          
          If there should be a strenuous opposition to such a settlement as we desire, I believe it will be made by the Cornplanter. The rude & threatening speech delivered by him last summer, from Buffaloe Creek, I am now told was displeasing to the principal Chiefs, altho’ they suffered it to be sent to the President. It is not a new thing, I presume, for the majority of an Assembly silently to acquiesce in a measure repugnant to their sentiments. He was the only Chief who objected to the sending back of Johnson the British interpreter.
          On my arrival here I found General Chapin indisposed with the jaundice. He has sensibly grown worse; and I am not without apprehensions for his safety. I have the honor to be &c
          
            T. Pickering.
          
        